       Case 1:14-cv-09912-KMW-GWG Document 99 Filed 10/15/18 Page 1 of 2



                                                                                   Michael Eisenkraft
                                                                                      (212) 838-0177
                                                                       meisenkraft@cohenmilstein.com

                                          October 15, 2018


 Via ECF
 The Honorable Gabriel W. Gorenstein
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

             Re:   Choi et al. v. Tower et al., No. 14-cv-9912-KMW (S.D.N.Y.)

Dear Judge Gorenstein:

         We write pursuant to Rules 1E. (Requests for Extensions of Deadlines) and 2.B. (Briefing

Schedule on Motions) of Your Honor’s Individual Practices. During a hearing held on October 2,

2018, Plaintiffs requested two weeks to file a motion for leave to amend the operative complaint,

which would make the deadline tomorrow, October 16. Your Honor also directed Plaintiffs and

Defendants to consult Your Honor’s Individual Practices to determine a briefing schedule on that

motion.

         Plaintiffs write under Rule 1.E. to request that the deadline to file the motion and

proposed amended complaint be extended from tomorrow, October 16, to Friday, October 19.

Plaintiffs have not previously requested an extension and do so now to ensure that the proposed

amended complaint, and the accompanying motion papers and brief, are adequately prepared.

Defendants do not object to this extension.

         Plaintiffs also write under Rule 2.B. to inform Your Honor that the parties have agreed

that Defendants’ opposition will be filed November 16, 2018, and that Plaintiffs’ reply will be




2396328 v1
      Case 1:14-cv-09912-KMW-GWG Document 99 Filed 10/15/18 Page 2 of 2




October 15, 2018
Page 2


filed December 6, 2018.1

                                                Respectfully submitted,

                                                /s/ Michael Eisenkraft
                                                Michael Eisenkraft


Cc: Counsel of Record (via ECF)




1
 The parties are still conferring regarding a schedule for producing and reviewing Defendants’ source code in
advance of the anticipated expert hearing, and will submit that schedule, as well as a proposed extension of the
overall discovery schedule, in the coming weeks.
